            Case 1:20-cv-05588-CM Document 5 Filed 08/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHNNY BLANDING,

                                 Petitioner,
                                                                    20-CV-5588 (CM)
                     -against-
                                                                   CIVIL JUDGMENT
WARDEN JOHN/JANE DOE,

                                 Respondent.

         Pursuant to the order issued August 24, 2020, dismissing the petition,

         IT IS ORDERED, ADJUDGED AND DECREED that the petition is dismissed without

prejudice for failure to comply with the Court’s order. Because the petition at this time makes no

substantial showing of a denial of a constitutional right, a certificate of appealability will not

issue under 28 U.S.C. § 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner and note service on the docket.

SO ORDERED.

Dated:     August 24, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
